Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9, drawn to method of migrating service to a target edge cloud server near user location, classified in H04L 67/148.
II.	Claims 10-20, drawn to use of machine learning model to optimize service migration policy, classified in G06N 3/084.
The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as combination and subcombinations. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP 806.05(c)). In the instant case, the combination I as claimed do not require the particulars of the subcombination II as claimed because any conventional statistical model can be used in the invention I. The subcombination II has separate utility such as performing iterative actions or self-learning to produce an optimal result.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the technological complex art, examination of all inventions would impose 

3.	Applicant has elected without traverse via telephone to prosecute the invention of Group I, claims 1-9. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner (see 37 CFR 1.142(b)), as being drawn to a non-elected invention.



Art Rejection
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Trim, U.S. pat. Appl. Pub. No. 2020/0128072, in view of Maloo, U.S. pat. Appl. Pub. No. 2010/0161760.
	Per claim 1, Trim discloses a computer implemented method comprising:
a) creating a service migration policy for a network comprising a plurality of cloud servers configured to provide a service to users, i.e., using a machine learning model to generate dataset delivery plans for users (see pars 0025, 0034);
b) detecting a movement of a user from a first area to a second area, the user receiving the service from a source cloud server of the plurality of cloud servers associated with the first area (pars 0080, 0082);
c) applying the service migration policy to determine whether to migrate the service from the source cloud, i.e., predicting that user has reached the final destination (par 0084);
d) in response to determining to migrate the service, identifying a target cloud from the plurality of cloud servers to migrate the service to (par 0083);
e) migrating the service from the source cloud to the target cloud (par 0088); and
f) updating the service migration policy based on a success of the migration (see par 0089).
	Trim does not explicitly teach using edge cloud servers at the source and destination for delivering dataset to users. Such use of edge servers for delivering data to users is well known in the art as disclosed by Maloo (see Maloo, par 0003).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize use of edge cloud server at the source and destination in Trim because it would have enabled delivering dataset to users more quickly and efficiently.

	It would have been obvious to one skilled in the art to modify Trim with Maloo teaching because it would have enabled selecting the best (closest) server that meets user needs.
	Per claim 8-9, Maloo also teaches selecting a path from the source edge server to a target edge server based on a combination of network cost and latency associated with the path (see par 0023).
	
7.	Claims 2-5 are not rejected on art.

8.	Relevant prior arts including those not replied upon in the rejection are cited in PTO-892 form.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 





/Viet D Vu/
Primary Examiner, Art Unit 2448
3/19/21